The opinion of the court was delivered by
Hebakd, J.
Our statute provides that “ ail actions founded on any contract made since the first day of January, 1839, may be commenced by the trustee process.” The cause of action upon which this proceeding is had, it is presumed, is a contract of the above description, or objection would have been made for that reason.
The fourth section of the same statute provides, that “ every person having any goods, effects, or credits of the principal debtor in his hands or possession may be summoned as a trustee.” The expression of the statute is certainly broad enough, taken literally, to include this case. But it is objected that the principal defendant lives in Massachusetts, and that, therefore, in this kind of action, he is not subject to our laws. But this objection is not well taken. The lex loci applies to the contract, and not to the parties. The party may change his location, but that change does not affect the contract. The-contract will be enforced agreeably to the laws .of the place where it was made. The remedy will be effected agreeably to the laws of the place where the -contract is to be enforced.
In this ease-the contract was made in this state, it was payable here, and must be subject to all the qualifications and impositions of our -laws. Our law has provided that such contracts may be attached by our trustee .process, and they who enter into them dojso .-subject to that law.
*598It is urged that if this process is sustained, the trustees will be in danger of being made liable to pay this debt twice. They might have urged the same objection, in case Haughton & Co. had brought a suit directly against them here upon this note. They might perhaps, in that case, be apprehensive that the courts of Massachusets would not respect a judgment rendered by our courts. And I should regard one event as probable as the other ; — and I think they would be in no danger in either case. The case of Hull v. Blake, 13 Mass. 153, is direct in point, and is an authority, if any is wanting beyond the reasonable construction of our own statute, for sustaining this process.
Judgment affirmed.